Summary of Compensation of Non-Employee Directors of Dollar General Corporation




We do not compensate for Board service any director who simultaneously serves as
a Dollar General employee. We will reimburse directors for certain fees and
expenses incurred in connection with continuing education seminars and for
travel and related expenses related to Dollar General business.  We may allow
directors to travel on the Dollar General airplane for those purposes.




Each non-employee director receives quarterly payment of the following cash
compensation, as applicable:




·

$75,000 annual retainer for service as a Board member;

·

$17,500 annual retainer for service as chairman of the Audit Committee;

·

$15,000 annual retainer for service as chairman of the Compensation Committee;

·

$10,000 annual retainer for service as chairman of the Nominating and Corporate
Governance Committee; and

·

$1,500 for each Board or committee meeting in excess of an aggregate of 12 that
a director attends during each fiscal year.




In addition to the director compensation described above, each non-employee
director received in our 2009 fiscal year an equity award with an estimated
value of $75,000 on the grant date. Sixty percent of the value of the equity
grant consisted of non-qualified stock options to purchase shares of our common
stock (“Options”) and forty percent consisted of restricted stock units
ultimately payable in shares of our common stock (“RSUs”). The Options vest as
to 25% of the Option on each of the first four anniversaries of the grant date
and the RSUs vest as to 33⅓% of the award on each of our first three annual
shareholder meetings following the grant date, each subject to the director's
continued service on our Board. Our directors may elect to defer receipt of
shares under the RSUs. We did not make an annual equity grant to our
non-employee directors in 2010.




Beginning in our 2011 fiscal year, each non-employee director will receive an
annual equity award with an estimated value of $75,000 on the grant date as
determined by the Compensation Committee’s consultant using economic variables
such as the trading price of our common stock, expected volatility of the stock
trading prices of similar companies, and the terms of the awards.  We anticipate
that sixty percent of the value of the annual equity award will consist of
Options and forty percent will consist of RSUs. We expect that the Options will
vest as to 25% of the Option on each of the first four anniversaries of the
grant date and that the RSUs will vest as to 33⅓% of the award on each of the
Company’s first three annual shareholders’ meetings following the grant date,
each subject to the director's continued service on our Board. The directors may
elect to defer receipt of shares underlying the RSUs.




The effective date of the annual equity awards (the “grant date”) is expected to
be the date on which the quarterly Board meeting is held in conjunction with the
Company’s annual shareholders’ meeting, and such awards shall be made to those
directors who are elected or reelected at such shareholders’ meeting.  Any new
director appointed after the annual shareholders’ meeting but before February 1
of a given year will receive a full equity award no later than the first
Compensation Committee meeting following the date on which he or she is elected.
Any new director appointed on or after February 1 of a given year but before the
next annual shareholders’ meeting shall not receive a full or pro-rated equity
award, but rather shall be eligible to receive the next regularly scheduled
annual award.






